Per Curiam.

The question presented is whether a plaintiff, in appealing from a judgment adverse to it in a criminal proceeding, is required by the provisions of Section 2953.04, Revised Code, to file a oopy of the notice of appeal in the appellate court • and first obtain leave from that court to file an appeal.
Section 2953.04, Revised Code, relative to procedure in the appeal of criminal cases, provides in part:
“Judgments and final orders are reviewed by appeal, instituted by filing notice of appeal with the court rendering such judgment or order and with filing a copy thereof in the appellate court where leave to appeal must be obtained.”
Section 2953.05, Revised Code, provides:
“Appeal under Section 2953.04 of the Revised Code, may be filed as a matter of right within 30 days after sentence and judgment. After 30 days from sentence and judgment, such appeal may be filed only by leave of the court or two of the judges thereof.”
The provision of the first section above quoted makes necessary the filing of a copy of the notice of appeal in the appellate court only in a case where leave to appeal must be obtained.
Under the provision of the second section above quoted, leave to appeal to the Court of Appeals must be obtained only where the appeal is not filed until more than 30 days after sentence and judgment. The unambiguous language of the section applies equally to each party. In the instant case, the necessity for obtaining leave to appeal from the appellate court clearly does not exist, since the notice of appeal was filed in the Court of Common Pleas only six days after the filing of the judgment entry.
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Zimmerman, Stewart, Taft, Matthias, Bell and Herbert, JJ., concur.